Title: From John Adams to Oliver Hart, 26 November 1791
From: Adams, John
To: Hart, Oliver



Sir
Philadelphia Novr. 26 1791

I have received from you an agreeable present of your Thanksgiving Sermon, and have read it with pleasure; The text I think was very appositely chosen; for every Balaam in the World, I think, unless a more abandoned deceiver of himself than the original prophet of that name must cry, “How shall I curse, when God has not cursed,” when he is called upon to prophecy evil concerning America. Permit me to return you my thanks for your kind attention, and to request the favor of seeing you at my House when you come to Philadelphia.
I am Sir, with esteem, / Your most humble Servt:
John Adams